UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

EDUARD LORENZ,
Petitioner-Appellant,

v.

COMMONWEALTH OF VIRGINIA;
                                                                 No. 97-6922
VIRGINIA DEPARTMENT OF
CORRECTIONS; AUGUSTA
CORRECTIONAL CENTER; LONNIE M.
SAUNDERS, Warden,
Respondents-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CA-96-1789)

Submitted: September 30, 1997

Decided: October 29, 1997

Before NIEMEYER, WILKINS, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Dismissed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Eduard Lorenz, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellees.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant appeals from the district court's denials of his petition
filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997), his
motions to strike the Appellee's motion to dismiss, and his applica-
tion for an enlargement of time for filing a motion for relief under
Fed. R. Civ. P. 60(b). Appellant's appeal from the order denying both
his petition for a writ of habeas corpus and his motion to strike is
untimely and is dismissed.

The district court denied Appellant's petition for a writ of habeas
corpus and his motion to strike the Appellee's motion to dismiss by
order entered April 9, 1996. Appellant had thirty days from that date
within which to file a timely notice of appeal, see Fed. R. App. P.
4(a). This time period is "mandatory and jurisdictional." See Browder
v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978).

On April 21, 1997, Appellant filed a Motion for an Enlargement of
Time, seeking an extension of the period within which he might file
what he labeled a Motion for Revision, which was denied by the dis-
trict court on April 23, 1997. On May 2, 1997, Appellant filed a
Motion for Injunctive Relief and Other Relief, in which he com-
plained the prison officials were interfering with his access to legal
research materials. On May 8, 1997, Appellant filed a Motion for
Revision. The district court construed this motion as one under Fed.
R. Civ. P. 60(b); Rule 60(b) motions do not toll the time required by
Rule 4(a) for filing a timely notice of appeal from the underlying
judgment and order. See Browder, 434 U.S. at 263 n.7.

The district court denied Appellant's Motion for Revision and the
Motion for Injunctive Relief in an order entered May 19, 1997, by
which date the period had expired for appealing the April 9 order
denying the petition for a writ of habeas corpus and the motion to

                    2
strike. Notwithstanding the expiration of the appeal period, Appellant
noted an appeal on May 31, 1997. Consequently, Appellant's appeal
from that order is untimely and must be dismissed.

Appellant's Rule 60(b) Motion for Revision challenged the district
court's conclusion that Appellant had not exhausted his state court
remedies prior to seeking habeas corpus relief. We review the district
court's denial of a Rule 60(b) motion for abuse of discretion. See
National Credit Union Admin. Bd. v. Gray, 1 F.3d 262, 265 (4th Cir.
1993). The record discloses that Appellant's conviction was affirmed
by the Virginia Court of Appeals in 1995. His petition to appeal to
the Supreme Court of Virginia was also denied in 1995. In January
1996, Lorenz filed a petition for a writ of habeas corpus in the district
court, which was dismissed without prejudice for failing to exhaust
state remedies. In addition, Appellant twice unsuccessfully petitioned
the Supreme Court of the United States for a writ of habeas corpus.
He never presented the claims he now raises in the habeas corpus
petition to any Virginia state court, either on direct or collateral
review. Accordingly, the district court did not abuse its discretion in
denying, for want of exhaustion, Appellant's petition for a writ of
habeas corpus. See United States v. Williams, 674 F.2d 310, 312 (4th
Cir. 1982).

We deny a certificate of appealability and dismiss as untimely the
appeal from the district court's April 9, 1997 order. We deny a certifi-
cate of appealability and dismiss the district court's May 19, 1997,
order denying Appellant's Motion for Revision and his Motion for
Injunctive Relief. We deny Appellant's motion in this court to supple-
ment the record on appeal.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

DISMISSED

                     3